DETAILED ACTION
Status of Claims
The amendment filed 11/18/2022 has been entered. Claims 1-8 and 10-16 remain pending. 
The previous 35 USC 112 rejection of claim 12 is withdrawn in view of Applicant’s argument.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nakamizo et al. (US 2001/0004504) and Pan et al. (US 2011/0123866).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamizo et al. (US 2001/0004504).
Regarding claims 1, 4, 13, 15, Nakamizo discloses a nonaqueous secondary battery comprising:
a positive electrode 20(c) including metal core 21 (current collector), paste 22 (cathode active material base layer), and polyvinylidene fluoride layer 23 (cathode active material coating layer) (Fig. 2a);
a negative electrode 10(a) including body 11 (current collector), paste 12 (anode active material base layer), and polyvinylidene fluoride layer 13 (anode active material coating layer) (Fig. 1a);
a separator (para 0057); 
each of the cathode coating layer 23 and anode coating layer 13 has a thickness of 2 µm (para 0057); and
the thickness of the cathode is 0.17 mm (170 µm) (para 0028) and the thickness of the anode is 0.14 mm (140 µm) (para 0023).
Figures 1a and 2a to Nakamizo are provided below.


    PNG
    media_image1.png
    207
    769
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    769
    media_image2.png
    Greyscale

Regarding claim 2, Nakamizo discloses the active material “base layer” is LiCoO2 (para 0027) and the active material “coating layer” is a PVdF layer (0029); therefore, the materials are different.
Regarding claim 3, Nakamizo discloses the active material “base layer” is graphite (para 0023) and the active material “coating layer” is a PVdF layer (0024); therefore, the materials are different.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2011/0123866).
Regarding claims 1, 4, and 13, Pan teaches electrodes having at least one functional gradient comprising:
a cathode including a current collector 20, cathode (base) layer 190 formed on the current collector, and a cathode active material (coating) layer 180 formed on the surface of the cathode active material base layer (Fig. 7);
 an anode including a current collector 60, anode (base) layer 230 formed on the current collector, and an anode active material (coating) layer 200 formed on the surface of the anode active material base layer (Fig. 7);
a separator 40 between the cathode and anode (Fig. 7).
The layer may have an average thickness of about 1 µm to 300 µm (para 0021), which overlaps Applicant’s claimed range of 20 µm or less for the coating layer and from 100-200 µm for the base layer. Figure 7 to Pan is provided below.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited thickness because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	

    PNG
    media_image3.png
    931
    764
    media_image3.png
    Greyscale

Regarding claims 2 and 3, Pan teaches the layers have a difference is composition (para 0013).  
Regarding claim 8, Pan teaches the particle diameter of the coating particle is smaller than that of the cathode active material particle (Fig. 7).
Regarding claim 11, Pan teaches graphite (para 0020). Unless a physical or characteristic distinction can be made between artificial graphite and natural graphite, instant claim is interpreted as graphite on graphite.
Regarding claim 14, Pan teaches the particle diameter of the coating particle is smaller than that of the anode active material particle (Fig. 7).
Regarding claim 15, Pan teaches the “coating” layers may be relative thin (e.g., about 1 µm, about 2 µm, etc.) (para 0021), which would allow for the sum thickness to be 40 µm or less. See MPEP 2144.05.
Regarding claim 16, Pan teaches the cathode “coating layer” may be LiMPO4, where M may be Fe (para 0018), and the anode “coating layer” may be Li4Ti5O12 (para 0020).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2011/0123866) in view of Suziki et al. (US 20060099495).
Regarding claim 5, Pan teaches the active material including lithium nickel-based oxide and LiMPO, where M may be Fe (para 0018). 
Pan does not teach an express example with a combination of these two active materials.
Suziki, directed to a cathode and battery, teaches the first layer 12A containing LiNiO2 and second layer 12B containing LiFePO4 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited combination, thereby, heat stability can be improved without lowered capacity, and lowered capacity due to oxidation of a separator or the like can be inhibited (abstract).
Regarding claim 6, Suziki teaches LixNi1-zCozO2 (para 0023).
Regarding claim 7, Pan further teaches graphene (para 0014). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2011/0123866) in view of Hirano et al. (JP 2013-073924).
Regarding claim 10, Pan teaches active materials including graphite and Li4Ti5O12 (para 0020).
Pan does not teach an express example with a combination of these two active materials.
Hirano, directed to a negative electrode for a lithium ion secondary battery, teaches the active material is graphite and the coating material is LTO (Table 1, bottom p. 7 translation).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited combination which secures safety at the time of internal short circuit without reducing high power and high capacity characteristics of the battery (p.2 translation, second to last paragraph).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723